DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s Remarks/Arguments and amended claims, filed 10/17/2022, with respect to 1-4, 6-15, 17-19, and 21-23, have been fully considered and Applicant' s remarks will be addressed in sequential order as they were presented.  
Regarding Rejections under 35 U.S.C. 103, and the remarks, “content of the cited references, even if combined, do not teach or suggest all claim elements, or support rational inferences that a person skilled in the art reasonably would employ to reach all claim elements, at least as set forth below,” (in amended claim 1), the Office respectfully disagrees. While the previous Office Action, Non-Final Office Action dated July 15, 2022, the Office wrote Golston did not explicitly state a model comprising at least one facial expression layer…”; based upon the applicants remarks and amendments, further analysis was carried out, and based upon the applicants remarks and amendments, it is the Offices stance that Golston discloses the “machine-learned model” within at least paragraphs [0141-0145], wherein paragraph [0143] clearly states “learned models” as related to the machine learning. Furthermore, Golston discloses “a processor may include and/or implement a sensor data obtainer, an image obtainer, a computer vision analyzer, and a machine learner,” in paragraphs [0046], [0059], [0080], and [0114]. The processor performs analysis using the apparatus’, (sensor data obtainer, an image obtainer, a computer vision analyzer, and a machine learner), to determine “occupant statuses” [0080]. 
Regarding Rejections under 35 U.S.C. 103, and the remarks, “neither Tamrakar, Golston, or Ben-Aire teach or suggest the arrangement of claim 1 including, the arrangement of the “at least one facial expression layer,” the “at least one body pose layer,” and the “at least one shared layer,” the Office respectfully disagrees. As stated above, Golston paragraph [0065] discloses “examples  of occupant status… determined by machine learning may include one or more of the following: facial expressions, gait, body motion, posture.” Furthermore, Golston paragraphs [0065], [0072], gait, posture, are interpreted as “body pose,.” Furthermore, prior art Zhang, paragraph [0020], teaches the element of “machine-learned model comprising at least one shared layer.”
It remains the Offices stance that the sighted prior art anticipates or renders obvious the claimed subject matter. The grounds for rejection in view of amended claims are provided below.
Status of Application
	Claims 1-4, 6-15, 17-19, and 21-23, are pending. Claims 5, 16, and 20 have been cancelled. Claims 1-4, 6-15, 17-19, and 21-23, will be examined.  Claims 1, 12, and 17, are independent claims. This Final Office action is in response to the “Amendments and Remarks” dated 10/17/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-15, 17-19, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “layer(s)” within “facial expression layer,” “body pose layer,” and “shared layers,”  is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. Based upon the applicant amendments and remarks it appears “facial expression,” and “body pose,” have clear and distinct metes and bounds, adding the word layer to these terms makes them unclear.   Are the “layer(s)” referring to a machine-learned model structure or network topology? Are the “layer(s)” referring to machine-learned model; neural network input layers, hidden layers and an output layers.
For the purpose of examination in this Office Action, the claims 1, 8, 12, 17, and 22, are interpreted as best understood by the Examiner as each layer of the machine learning model consists of one of a “facial expression, gait, body motion, posture, face/body temperature,” and the like.
The dependent claims 2-4, 6-11, 13-15, 18-19, and 21-23, are rejected under 35 U.S.C. 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to resolve the deficiencies of the independent claims 1, 12, and 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-10, 13-15, 17-19, and 21-23, are rejected under 35 U.S.C. 103 as being unpatentable over GOLSTON et al., US 20180251122, herein further known as Golston, in view of ZHANG et al., US 20190122360, herein further known as Zhang, further in view of TAMRAKAR et al., US 20210129748, herein further known as Tamrakar, and further in view of BEN-AIRE, 20030208289, herein further known as Ben-Aire.
Regarding claim 1, Golston discloses a computer-implemented method, comprising: receiving, by a computing system (paragraph [0034], electronic device 102, see also at least FIG. 1) comprising one or more computing devices (paragraph [0034], processor), sensor data (paragraph [0033]) from one or more sensors (paragraph [0039], image sensors) positioned within a cabin of a vehicle (paragraph [0039], inside vehicle), the sensor data (paragraph [0033]) being descriptive (paragraph [0060], occupant state) of one or more passengers (paragraphs [0008], [0010], occupants) located within the cabin of the vehicle (paragraphs [0006], [001-0013], interior of vehicle); inputting  (paragraph [0165]), by the computing system (paragraph [0034]), the sensor data (paragraph [0033]) to a machine-learned model (paragraphs [0010], [0065]), the machine-learned model comprising (paragraphs [0065], status determined by ML) at least one facial expression layer (paragraphs [0065], [0072], wherein the “facial expressions, gait, body motion, and posture” of the machine learning are each interpreted as “layers” from the machine learner), at least one body pose layer (paragraphs [0065], [0072], gait, posture), the machine-learned model (paragraphs [0010], [0065]) also being configured to: detect, with the at least one facial expression layer (paragraphs [0065], [0072]) and within the sensor data (paragraph [0033]), the one or more passengers  (paragraphs [0008], [0010], occupants), and perform, with the at least one facial expression layer (paragraphs [0065], [0072]), a body pose analysis (paragraphs [0065], [0072], gait, posture) of the sensor data (paragraph [0033]), wherein the body pose analysis (paragraphs [0065], [0072], gait, posture) is performed by measuring relative movement of the body connection framework  of the passenger (paragraphs [0065], [0072], leaning away from traffic, shivering); receiving, by the computing system (paragraph [0034], electronic device) as an output of the machine-learned model (paragraphs [0010], [0065]), data including one or more ride experience events (paragraphs [0027-0028]) detected from the sensor data (paragraph [0033]) and one or more ride experience ratings (paragraph [0103]) classifying (paragraph [0072]) each respective detected ride experience event (paragraphs [0027] – [0028]), wherein the data is based at least in part on the body pose analysis (paragraphs [0065], [0072], gait, posture) of the machine-learned model (paragraphs [0010], [0065]), wherein a ride experience event (paragraphs [0027] – [0028]) is an event that occurred while the passenger is riding in the vehicle (paragraph [0063]) for a vehicle service (paragraph [0027]), and wherein a ride experience rating (paragraph [0103]) is indicative of how favorable an experience of the passenger (paragraph [0063], riding anxiety level) is with the respective ride experience event (paragraphs [0027] – [0028]); determining, by the computing system (paragraph [0034], electronic device) and based on the ride experience rating (paragraph [0103]) for each detected ride experience event (paragraphs [0027] – [0028]), a vehicle control signal (paragraph [0215]) associated with operation of the vehicle (paragraph [0132]; and providing, by the computing system (paragraph [0034], electronic device), the vehicle control signal (paragraph [0215]) to a vehicle controller of the vehicle (paragraph [0046], vehicle operation manager 120) to modify an operation of the vehicle (paragraph [0066]).
However, Golston does not explicitly state the machine-learned model comprising at least one shared layer, and one or more body parts associated with the passenger located within the cabin of the vehicle and determine, a body connection framework connecting the one or more body parts together and measuring relative movement of the body connection framework.
Zhang teaches the machine-learned model comprising at least one shared layer (paragraph [0020], AI framework can perform machine learning, AI framework can comprise shared convolutional layers).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Golston by including the machine-learned model comprising at least one shared layer as taught by Anderson.
One would be motivated to modify Golston in view of Zhang for the reasons stated in Zhang paragraph [0002], in order to improve accuracy and/or efficiency of a classification and/or an analysis of digital images over conventional artificial techniques which are generally difficult to achieve and reduce the labor-intensive processes of conventional artificial techniques for classification and/or analysis of digital images.
Additionally, the claimed invention is merely a combination of well-known elements of Artificial Intelligence (AI) employed for classification and/or analysis of digital images, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, Tamrakar teaches one or more body parts (paragraphs [0021], [0034], eye, paragraph [0032], arms or hands, paragraphs [0034], [0060], mouth, paragraph [0034], shoulders, paragraphs [0034], [0055-56], [0058], head) associated with the passenger located within the cabin of the vehicle (paragraph [0020-0031], driver of vehicle).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Golston by including one or more body parts associated with the passenger located within the cabin of the vehicle, and at least one facial expression layer as taught by Tamrakar.
One would be motivated to modify Golston in view of  Tamrakar for the reasons stated in Tamrakar paragraph [0006], a more robust system utilizing fewer computing cycles to classify a current level of drowsiness of the driver of the vehicle.  Furthermore, the more robust system prompts the driver assistance module to provide one or more positive assistance mechanisms back to the driver to return the driver to be at or above the designated level of drowsiness.
Additionally, the claimed invention is merely a combination of known elements of various methods, apparatuses, and systems for a driver monitoring and response system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, the method of Ben-Aire teaches determine, a body connection framework (paragraphs [0016], angular poses of human body parts) connecting the one or more body parts together (paragraphs [0016], connected to one another), and measuring relative movement (paragraphs [0016-0017], motions) of the body connection framework (paragraphs [0016], angular poses of human body parts).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Golston by including one or more body parts associated with the one or more passengers, determine a body connection framework connecting the one or more body parts together, and measure relative movement of the body connection framework as taught by Ben-Aire.
One would be motivated to modify Golston in view of  Ben-Aire for the reasons stated in Ben-Aire paragraph [0007], to classify many different activities and paragraph [0015], recognition of an input human motion as being the most similar to one model human motion out of a collection of model human motion that are stored in a database. 
Additionally, the claimed invention is merely a combination of well-known elements of human movement and human expression recognition methods and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 2, the combination of Golston, Zhang, Tamrakar, and Ben-Aire, disclose all elements of claim 1 above.
Golston discloses further the machine-learned model (paragraphs [0010], [0065]) is further configured to implement facial expression analysis (paragraphs [0065], [0072]) based at least in part on the sensor data (paragraph [0033]).
Regarding claim 3, the combination of Golston, Zhang, Tamrakar, and Ben-Aire, disclose all elements of claim 2 above.
Golston discloses further the sensor data (paragraph [0033]) comprises audio data (paragraph [00128]) from one or more audio sensors (paragraph [0079], microphones) positioned within the cabin of the vehicle (paragraph [0079]); and wherein the machine-learned model (paragraph [0010]) is further configured to implement sound analysis (paragraph [0079], speech recognition and/or natural language processing) of the audio data (paragraph [00128]).
Regarding claim 4, the combination of Golston, Zhang, Tamrakar, and Ben-Aire, disclose all elements of claim 1 above.
Golston discloses further the sensor data comprises image data (paragraph [0040]) from one or more image sensors (paragraph [0039]) positioned within the cabin of the vehicle (paragraph [0039], inside vehicle); and the machine-learned model (paragraphs [0010], [0065]) is further configured to implement facial expression analysis (paragraphs [0065], [0072]) based at least in part on the image data (paragraph [0040]).
Regarding claim 8, the combination of Golston, Zhang, Tamrakar, and Ben-Aire, disclose all elements of claim 1 above.
Golston discloses further the machine-learned model (paragraphs [0010], [0065]) for determining facial expressions (paragraphs [0065], [0072]) as part of determining the data (paragraph [0033]) including the one or more ride experience events (paragraphs [0027-0028]).
However Golston does not explicitly state a plurality of shared layers that are used and determining body poses. 
	Zhang teaches the model comprises a plurality of shared layers that are used (paragraph [0020], AI framework can perform machine learning, AI framework can comprise shared convolutional layers (i.e. plurality of shared layers)).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Golston by including the model comprises a plurality of shared layers that are used as taught by Anderson.
One would be motivated to modify Golston in view of Zhang for the reasons stated in Zhang paragraph [0002], in order to improve accuracy and/or efficiency of a classification and/or an analysis of digital images over conventional artificial techniques which are generally difficult to achieve and reduce the labor-intensive processes of conventional artificial techniques for classification and/or analysis of digital images.
Additionally, the claimed invention is merely a combination of well-known elements of human movement and human expression recognition methods and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, the method of Ben-Aire teaches determining body poses (paragraphs [0016], angular poses of human body parts).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Golston by including determining body poses as taught by Ben-Aire.
One would be motivated to modify Golston in view of  Ben-Aire for the reasons stated in Ben-Aire paragraph [0007], to classify many different activities and paragraph [0015], recognition of an input human motion as being the most similar to one model human motion out of a collection of model human motion that are stored in a database. 
Additionally, the claimed invention is merely a combination of well-known elements of human movement and human expression recognition methods and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 9, Golston, Zhang, Tamrakar, and Ben-Aire, disclose all elements of claim 1 above.
Golston discloses further the vehicle control signal (paragraphs [0206-0208]) provides data that can be used for adjusting a motion plan of the vehicle (paragraph [0066], adjust lane or speed, [0081], adjusting driving control) based in part on one or more ride experience events (paragraphs [0080-0081]).
Regarding claim 10, the combination of Golston, Zhang, Tamrakar, and Ben-Aire, disclose all elements of claim 1 above.
Golston discloses further, the control signal comprises a driving data log signal (paragraph [0038], occupant history, see also at least FIG. 1), wherein the driving data log signal triggers storage of data (paragraph [0060], occupant status data may be stored) associated with a detected ride experience event (paragraphs [0027-0028]) that can be used to determine metrics (paragraphs [0075]) associated with overall passenger experience  (paragraphs [0028]) while riding in the vehicle for the vehicle service  (paragraph [0027]).
Regarding claim 12, all limitations have been examined with respect to the methods in claim 1. The system in claim 12 can clearly perform the methods of claim 12. Therefore, claim 12 is rejected under the same rationale as claim 1 above.
Regarding claim 13, the combination of Golston, Zhang, Tamrakar, and Ben-Aire, disclose all elements of claim 12 above.
Golston discloses further a system comprising one or more audio sensors (paragraph [0079], microphones) positioned within a cabin of the vehicle (paragraph [0079], within the vehicle) and configured to obtain audio data (paragraph [0128]) descriptive of sound associated with the one or more passengers (paragraph [0079]) located within the cabin of the vehicle (paragraph [0079], inside vehicle); and wherein the machine-learned model (paragraphs [0010], [0065]) has been trained to analyze the audio data (paragraph [0079], speech recognition and/or natural language processing) as part of detecting the ride experience events (paragraphs [0027-0028]).
Regarding claim 14, the combination of Golston, Zhang, Tamrakar, and Ben-Aire, disclose all elements of claim 12 above.
Golston discloses further a system determining the vehicle control signal (paragraph [0215]) associated with operation of the vehicle (paragraph [0132]) based at least in part on the output (paragraph [0169], output occupant state) of the machine-learned model (paragraphs [0010], [0065]) comprises determining, based on the ride experience rating (paragraph [0103])  for each detected ride experience event (paragraphs [0027-0028]), the vehicle control signal (paragraph [0215]) associated with operation of the vehicle (paragraph [0132]).
Regarding claim 15, the combination of Golston, Zhang, Tamrakar, and Ben-Aire, disclose all elements of claim 12 above.
Golston discloses further a system wherein: the machine-learned model (paragraphs [0010], [0065]) is further configured to perform the facial expression analysis (paragraphs [0065], [0072]) for the passenger (paragraphs [0008], [0010], occupants, paragraph [0176]).
Regarding claim 17, all limitations have been examined with respect to the methods in claim 1. The autonomous vehicle in claim 17 can clearly perform the methods of claim 1. Therefore, claim 17 is rejected under the same rationale as claim 1 above.
Regarding claim 18, all limitations have been examined with respect to the methods in claim 4 and systems in claim 13. The autonomous vehicle in claim 18 can clearly perform the methods of in claim 4 and systems in claim 13. Therefore, claim 18 is rejected under the same rationale as methods in claim 4 and systems in claim 13 above.
Regarding claim 19, all limitations have been examined with respect to the systems in claim 15. The autonomous vehicle in claim 15 can clearly perform with the systems of claim 15. Therefore, claim 19 is rejected under the same rationale as claim 15 above.
Regarding claim 21, the combination of Golston, Zhang, Tamrakar, and Ben-Aire, disclose all elements of claim 1 above.
	Golston discloses further a method wherein the vehicle service (paragraph [0027]) comprises at least one of a passenger transportation service (paragraph [0027], self-driving ride share vehicle), a delivery service, a courier service, or another type of service.
Regarding claim 22, the combination of Golston, Zhang, Tamrakar, and Ben-Aire, disclose all elements of claim 1 above.
Golston discloses machine-learned model (paragraphs [0010], [0065]) comprises one or more facial expression (paragraphs [0065], [0072]), one or more body pose (paragraphs [0065], [0072], gait, posture), or one or more sound (paragraph [0079], speech recognition and/or natural language processing).
Regarding claim 23, the combination of Golston, Zhang, Tamrakar, and Ben-Aire, disclose all elements of claim 12 above including wherein the vehicle control signal (paragraph [0215]) is associated with adjusting a motion of the vehicle (paragraph [0066], adjust lane or speed, [0081], adjusting driving control) based in part on the data (paragraphs [0080-0081]) including the ride experience events (paragraphs [0027-0028]) and the ride experience ratings (paragraph [0103]).
Claims 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Golston, Zhang, Tamrakar, and Ben-Aire, in view of ANDERSON et al., US 20080270019, herein further known as Anderson.
Regarding claim 6, the combination of Golston, Zhang, Tamrakar, and Ben-Aire, disclose all elements of claim 1 above.
Golston discloses further a method wherein the ride experience rating (paragraph [0028], overall experience) classifying (paragraph [0072]) each detected ride experience event (paragraphs [0027-0028]) is selected from a predetermined class (paragraph [0072], detection model). 
However, the method of Golston does not explicitly state comprising a good passenger experience rating and a bad passenger experience rating.
Anderson teaches a method wherein comprising a good passenger experience rating and a bad passenger experience rating (paragraph [0061] RideGrid rating, favorable ratings (i.e. good passenger experience rating) bad ratings (i.e. bad passenger experience rating)).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Golston by including a predetermined class comprising a good passenger experience rating and a bad passenger experience rating as taught by Anderson.
One would be motivated to modify Golston in view of Anderson for the reasons stated in Anderson paragraph [0004], in order to improve a system that would enable willing drivers and passengers to ride share in a cooperative and efficient manner. Furthermore, utilizing a simple and relatively small database of predetermined class, such as favorable ratings versus bad ratings, reduces the data processing required for the vehicles on-board computer.
Additionally, the claimed invention is merely a combination of well-known elements of human movement and human expression recognition methods, and methods that integrate personal communications, networking, and navigation technologies to enable travelers to better utilize current transportation systems by more efficiently and safely sharing rides, and more particularly to a centrally controlled system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 7, the combination of Golston, Zhang, Tamrakar, and Ben-Aire, disclose all elements of claim 1 above.
Golston discloses further a method wherein the ride experience rating (paragraph [0103]) classifying (paragraphs [0072]) each detected ride experience event (paragraphs [0027] – [0028]) is dynamically (paragraph [0081]), adjusting driving control).
However, the method of Golston does not explicitly state determined on a gradient scale within a range of possible values.
Anderson teaches determined on a gradient scale within a range of possible values (paragraph [0061]), using a fixed 1-N scale).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Golston by including event is dynamically determined on a gradient scale within a range as taught by Anderson.
One would be motivated to modify Golston in view of Anderson for the reasons stated in Anderson paragraph [0004], in order to improve a system that would enable willing drivers and passengers to ride share in a cooperative and efficient manner. Furthermore, utilizing a simple and relatively small database of predetermined class, such as favorable ratings versus bad ratings, reduces the data processing required for the vehicles on-board computer.
Additionally, the claimed invention is merely a combination of well-known elements of human movement and human expression recognition methods, and methods that integrate personal communications, networking, and navigation technologies to enable travelers to better utilize current transportation systems by more efficiently and safely sharing rides, and more particularly to a centrally controlled system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Golston, Zhang, Tamrakar, and Ben-Aire, in view of SCHALK et al., US 20120253823, herein further known as Schalk.
Regarding claim 11, the combination of Golston, Zhang, Tamrakar, and Ben-Aire, disclose all elements of claim 1 above.
However, the method of Golston  does not explicitly state wherein the control signal comprises an assistance signal, wherein the assistance signal includes a request to initiate two-way conversation with the vehicle for use in a determination of subsequent assistance steps.
Schalk teaches a method wherein the control signal comprises an assistance signal (paragraph [0019]), wherein the assistance signal (paragraph [0041]) includes a request to initiate two-way conversation with the vehicle (paragraph [0023], automated dialog is continued with the person) for use in a determination of subsequent assistance steps (paragraph [0018], subsequent user interface steps (i.e. subsequent assistance steps) vehicle driver hears audio prompts and responds with speech to complete a task).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Golston by including the control signal comprises an assistance signal, wherein the assistance signal includes a request to initiate two-way conversation with the vehicle for use in a determination of subsequent assistance steps as taught by Schalk.
One would be motivated to modify Golston in view of Schalk for the reasons stated in Schalk Abstract, in order to minimize the frequency of the driver's visual and mechanical interactions with the interface, thereby eliminating unsafe distractions during driving conditions.  	Additionally, the claimed invention is merely a combination of well-known elements of vehicle control, and vehicle navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Therefore, from the teaching of Schalk it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Golston to include a trip assistance signal, wherein the trip assistance signal includes a request to initiate two-way conversation with the vehicle for use in a determination of subsequent assistance steps in order to minimize the frequency of the driver's visual and mechanical interactions with the interface, thereby eliminating unsafe distractions during driving conditions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.C.B./Examiner, Art Unit 3669       

/JESS WHITTINGTON/Examiner, Art Unit 3669